            Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 NATHAN KOTTLER,                                   :
                                                   :
                 Plaintiff,                        :   No. 1:18-cv-350
                                                   :
        v.                                         :
                                                   :
 EDINBORO UNIVERSITY,                              :   JURY TRIAL DEMANDED
                                                   :
                 Defendant.                        :

                                         COMPLAINT

       Plaintiff Nathan Kottler (“Mr. Kottler”) files this Complaint as follows:

                              CONCISE STATEMENT OF FACTS

       1.       Mr. Kottler is a student enrolled at Defendant Edinboro University (“Edinboro”)

with a documented disability of blindness.      This action involves the intentional continuing

discrimination of Mr. Kottler by Edinboro for deliberately engaging in a practice and/or policy of

excluding him from courses in his computer science major because of his blindness, including

Edinboro’s failure and/or refusal to accommodate him so that he could receive an equally

accessible public education as that of his sighted peers. Throughout his enrollment, Edinboro has

failed and/or refused to provide Mr. Kottler with tactile and braille materials even though it

maintains and controls the systems for creating such materials on its campus. Edinboro has also

failed and/or refused to make accessible for Mr. Kottler the Linux Operating System that it uses

for his sighted peers and on which his computer science major is dependent.           Edinboro’s

discriminatory practice has compelled Mr. Kottler to withdraw from numerous classes and incur

substantial unnecessary costs during his enrollment. Edinboro’s discriminatory practice has also

caused Mr. Kottler to lose several scholarships and sponsorships, as well as to lose multiple

opportunities for scholarships and sponsorships.
            Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 2 of 11



                                 JURISDICTION AND VENUE

       2.       This action is brought under Title II of the Americans with Disabilities Act, 28

U.S.C. § 12131, et seq. and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.

This Court has jurisdiction over these claims under 28 U.S.C. §§ 1331 and 1343(a)(3)-(4).

       3.       Venue is proper pursuant to 28 U.S.C. § 1391(b) because each claim arose in Erie

County, Pennsylvania in the Western District of Pennsylvania.

                                            PARTIES

       4.       Mr. Kottler is adult individual residing in the Western District of Pennsylvania.

       5.       Defendant Edinboro University (“Edinboro”) is a public university, a member of

the Pennsylvania State System of Higher Education and receives federal financial assistance.

Edinboro is located at 219 Meadville Street, Edinboro, Pennsylvania 16444. Edinboro maintains

an Office for Students with Disabilities (the “OSD”), which is located at Crawford Center, 200

Glasgow Road, Edinboro, Pennsylvania 16444. At all relevant times, Edinboro was acting by and

through its duly authorized employees, agents and/or administrators, who at all relevant times were

acting within the course and scope of their employment, under color of state law, and in accordance

with Edinboro’s policies, practices and customs. Edinboro is sued in its official capacity.

                                              FACTS

       6.       Mr. Kottler enrolled at Edinboro on or about August 26, 2013.

       7.       At the time of his enrollment, Mr. Kottler was receiving scholarship funding, as

well as multiple sponsorships because of his blindness and prior academic success.

       8.       At the time of his enrollment, and at all relevant times, Mr. Kottler has had a

documented disability of blindness and has been registered with the OSD for his blindness.




                                                 2
            Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 3 of 11



       9.       Although he has only earned credits comparable to that of a second-year student,

Mr. Kottler is currently in his sixth-year at Edinboro.

       10.      At all relevant times, Mr. Kottler has majored in computer science.

       11.      Computer science courses at Edinboro involve mathematics and computer coding

and are inherently visual, relying on teaching methods and lectures including projectors,

chalkboards and PowerPoints.

       12.      Computer science courses at Edinboro also make heavy use of coding, diagrams,

graphs, charts, models and equations in textbooks and in real-time in the classroom setting.

       13.      Computer science courses at Edinboro rely mainly on the Linux Operating System,

which offers specific programs and development tools for the computer sciences.

       14.      Sighted students at Edinboro have full and complete access to the various teaching

methods, lectures and materials that are utilized within the computer science major itself, as well

as the Linux Operating System.

       15.      Because of his blindness, Mr. Kottler has repeatedly and continuously throughout

his enrollment raised issues of inaccessibility to these various teaching methods, lectures and

materials with professors and the OSD at Edinboro.

       16.      Also, because of his blindness, Mr. Kottler has repeatedly and continuously

throughout his enrollment raised the issue of inaccessibility to the Linux Operating System with

professors and the OSD at Edinboro.

       17.      Mr. Kottler has repeatedly and continuously requested individualized instruction,

visualization supplements, braille, functioning screen readers and tactile maps, graphics and charts

as means of accommodating his blindness and providing him with equal access to his education.




                                                 3
          Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 4 of 11



       18.      To date, Edinboro—through the OSD—has failed to provide reasonable

accommodations or modifications to Mr. Kottler’s computer science courses that would provide

an equally accessible public education to him as that of his sighted peers.

       19.     For instance, inter alia, Edinboro has never provided Mr. Kottler with:

               a.      access to the Linux Operating System or any other reasonable alternative
                       platform;

               b.      materials in braille;

               c.      materials in usable tactile form;

               d.      real-time access in the classroom to coding examples, diagrams, graphs,
                       charts, models, equations and PowerPoints; and/or

               e.      consistently accessible textbooks and materials for out of class reading or
                       assignments.

       20.     Edinboro has not provided Mr. Kottler with materials in usable tactile or braille

form even though it maintains and controls the systems for creating such materials on campus.

       21.     In addition, Edinboro is aware that the Linux Operating System can be made

available to blind individuals like Mr. Kottler, yet it has failed to provide it to him.

       22.     Edinboro is also aware that reasonably alternative platforms to the Linux Operating

System exist that are accessible for blind individuals, yet it has failed to provide—or even offer—

any such reasonably alternative platform to Mr. Kottler.

       23.     Furthermore, during his enrollment, Mr. Kottler made Edinboro aware that various

professors were engaging in harassing and discriminatory conduct toward him, yet Edinboro

acquiesced in such conduct by failing to address any of the following statements that were made

to Mr. Kottler by his professors:

               a.      that he should quit pursuing a major in computer science because of his
                       blindness;



                                                   4
          Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 5 of 11



               b.      that he would not be hired—and that the professors would not hire him—
                       for any job in computer science because of his blindness; and

               c.      that making classes accessible to him was not worth any professor’s time.

       24.     Edinboro’s conduct in not accommodating Mr. Kottler and its acquiescence in

harassing behavior toward him demonstrates a practice or policy at Edinboro of excluding Mr.

Kottler from courses in his computer science major because of his blindness.

       25.     These practices and policies employed by Edinboro are part of a continuing practice

in which it has discriminated against Mr. Kottler over the course of his enrollment, and its conduct

is also one rooted in a discriminatory policy of irrational treatment against him.

       26.     Because of Edinboro’s ongoing discriminatory practice, Mr. Kottler has been

compelled throughout his enrollment to withdraw from numerous classes because they were made

inaccessible to him.

       27.     Edinboro’s discriminatory practice also caused Mr. Kottler to lose scholarships and

sponsorships, and he has been forced to incur substantial and unnecessary costs that he otherwise

would not have incurred but for such practices and the refusal to accommodate his blindness.

       28.     Edinboro has never engaged in the interactive process with Mr. Kottler by

examining the facts and circumstances of his individual needs concerning his disability, functional

limitation(s) and related accommodation requests.

       29.     In August 2018, prior to the start of the Fall 2018 semester at Edinboro, Mr. Kottler

made a final attempt to request accommodations from Edinboro (and the OSD) for courses in his

computer science major.

       30.     On September 17, 2018, Mr. Kottler sent additional information to Edinboro

concerning those requests, stating, in part:




                                                 5
         Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 6 of 11



              •   CSCI 312 – Computer Architecture
                  o Mr. Kottler requests individualized instruction for this class because
                    of the high degree in which it relies on diagrams and other visual
                    components. To the extent individualized instruction cannot be
                    accommodated, Mr. Kottler requests meaningful access to course
                    materials—including the course textbooks and diagrams—for the
                    visually impaired.

              •   CSCI 330 – Object Oriented Programming
                  o Mr. Kottler requests that lectures be made accessible to him such
                    that he would be able to access coding examples in real-time in class
                    along with his sighted peers. Also, Mr. Kottler requests access to
                    all diagrams, graphs and charts in tactile form. To the extent this
                    course is taught on Linux, then Mr. Kottler also requests access
                    either to Linux for the visually impaired or to a reasonable
                    alternative platform.

              •   ECON 225 – Macro Economics
                  o Mr. Kottler requests reasonable access to all visual information that
                    is presented in class to his sighted peers, including, but not limited
                    to, PowerPoints, equations, graphs and models. Mr. Kottler also
                    requests an accessible textbook for out of class reading and/or
                    assignments, as well as an accessible system for graphing and
                    modeling if the same is a necessary component of this class.

              •   MATH 275 – Linear Algebra
                  o Mr. Kottler requests individualized instruction for this class because
                    prior attempts to accommodate through notetaking have been
                    unsuccessful to accommodate Mr. Kottler’s blindness and because
                    Edinboro flatly denied creating materials in braille for him for this
                    class.

       31.    Mr. Kottler never received a response relating to any of the foregoing requests for

accommodations; however, on September 28, 2018, Denise L. Ohler, Interim Dean of Edinboro—

who was aware of Mr. Kottler’s requests for accommodations—sent Mr. Kottler an email stating

that he must complete CSCI 330 (“Object Oriented Programming”) or else he would be required

to change his major from the computer sciences.




                                               6
         Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 7 of 11



       32.      The Interim Dean was aware at the time she sent to the foregoing email that Mr.

Kottler had been repeatedly discouraged from continuing in the computer sciences by the professor

for CSCI 330 (“Object Oriented Programming”).

       33.      The Interim Dean (and the OSD) knew that Mr. Kottler was repeatedly discouraged

by his professor for CSCI 330 (“Object Oriented Programming”) because of his blindness.

       34.      The Interim Dean was aware that Mr. Kottler had previously complained to the

OSD about that professor’s discriminatory remarks, yet no corrective action was ever taken by

Edinboro or the OSD.

       35.      At no time prior to the Interim Dean’s email had Edinboro raised any concerns with

Mr. Kottler about the number of times he had taken certain classes pertaining to his major or about

the effect his prior withdrawals from those classes would have on the pursuit of his major.

       36.      Edinboro is aware that its ongoing discriminatory practices against Mr. Kottler

caused him to be inadequately prepared by his lower level courses for him to be successful in his

upper level courses.

       37.      The inadequate foundation upon which Edinboro has rest Mr. Kottler’s education

is severely detrimental and prejudicial in comparison to his sighted peers, each of whom has

received the full benefit of access to a public education while enrolled at Edinboro.

       38.      As a direct and proximate result of Edinboro’s discriminatory conduct and

practices, Mr. Kottler’s postsecondary education has been greatly delayed and caused him to suffer

significant economic harm and emotional pain and suffering.

                                            COUNT I

                                    Disability Discrimination
             Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131, et seq.

                                    (Mr. Kottler v. Edinboro)


                                                 7
          Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 8 of 11



       39.       All paragraphs herein are incorporated by reference.

       40.       Mr. Kottler—a qualified individual with a documented disability—has been

excluded by Edinboro from participation in and denied the benefits of a public education at

Edinboro by reason of his disability and has been otherwise subjected to discrimination by

Edinboro by reason of his disability, in violation of Title II of the Americans with Disabilities Act,

42 U.S.C. § 12131, et seq.

                                            COUNT II

                                     Failure to Accommodate
             Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131, et seq.

                                    (Mr. Kottler v. Edinboro)

       41.       All paragraphs herein are incorporated by reference.

       42.       Edinboro—a public postsecondary educational institution—has failed and/or

refused to make reasonable modifications in its policies, practices or procedures to accommodate

Mr. Kottler’s blindness in his public education, in violation of Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12131, et seq.

       43.       Moreover, Edinboro has failed and/or refused to engage in any interactive process

with Mr. Kottler concerning his disability, functional limitation(s) and related accommodation

needs, in violation of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131, et seq.

                                            COUNT III

                                            Retaliation
             Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131, et seq.

                                    (Mr. Kottler v. Edinboro)

       44.       All paragraphs herein are incorporated by reference.




                                                  8
          Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 9 of 11



       45.       Mr.   Kottler   engaged   in   protected   activity    by   requesting   reasonable

accommodations and modifications to his public education at Edinboro and, in response to that

request for accommodations, Edinboro took immediate retaliatory action against him that would

be sufficient to deter a person of ordinary firmness from exercising his or her rights, in violation

of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131, et seq.

                                            COUNT IV

                                    Disability Discrimination
               Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.

                                     (Mr. Kottler v. Edinboro)

       46.       All paragraphs herein are incorporated by reference.

       47.       For all the reasons stated in Counts I through III, Mr. Kottler—a qualified

individual with a documented disability—has been excluded by Edinboro, a public university that

receives federal financial assistance, from participation in and denied the benefits of a public

education at Edinboro because of his disability and has been otherwise subjected to discrimination

by Edinboro because of his disability, Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §

701, et seq.

                                            COUNT V

                                     Failure to Accommodate
               Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.

                                     (Mr. Kottler v. Edinboro)

       48.       All paragraphs herein are incorporated by reference.

       49.       Edinboro—a public postsecondary educational institution—has failed and/or

refused to make reasonable modifications in its policies, practices or procedures to accommodate




                                                  9
         Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 10 of 11



Mr. Kottler’s blindness in his public education, in violation of Section 504 of the Rehabilitation

Act of 1973, 29 U.S.C. § 701, et seq.

       50.     Moreover, Edinboro has failed and/or refused to engage in any interactive process

with Mr. Kottler concerning his disability, functional limitation(s) and related accommodation

needs, in violation of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.

                                            COUNT VI

                                          Retaliation
             Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.

                                    (Mr. Kottler v. Edinboro)

       51.     All paragraphs herein are incorporated by reference.

       52.     Mr.    Kottler   engaged    in   protected     activity   by   requesting   reasonable

accommodations and modifications to his public education at Edinboro and, in response to that

request for accommodations, Edinboro took immediate retaliatory action against him that would

be sufficient to deter a person of ordinary firmness from exercising his or her rights, Section 504

of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.

                                     PRAYER FOR RELIEF

       WHEREFORE, Mr. Kottler respectfully requests that this Court enter a judgment in his

favor and against Edinboro on all claims for compensatory damages (including special damages

and mental and emotional distress damages), equitable relief, attorney’s fees and costs, interest

and all other relief as this Court deems just and proper.




                                                 10
Case 1:18-cv-00350-SPB Document 1 Filed 11/02/18 Page 11 of 11



                            Respectfully submitted,

                            THE LAW OFFICES OF TIMOTHY P. O’BRIEN

                            /s/ Alec B. Wright
                            Alec B. Wright
                            Pa. ID No. 316657

                            239 Fourth Avenue
                            Investment Building, Suite 2013
                            Pittsburgh, PA 15222
                            (412) 232-4400

                            Counsel for Plaintiff, Nathan Kottler




                              11
